****************************************************************
 The ‘‘officially released’’ date that appears near the
beginning of this opinion is the date the opinion was
released as a slip opinion. The operative date for the
beginning of all time periods for filing postopinion
motions and petitions for certification is the ‘‘officially
released’’ date appearing in the opinion.
 This opinion is subject to revisions and editorial
changes, not of a substantive nature, and corrections
of a technical nature prior to publication in the
Connecticut Law Journal.
****************************************************************
                      IN RE JA’LA L. ET AL*
                           (AC 44072)
                        Prescott, Elgo and Pavia, Js.

                                  Syllabus

The respondent mother appealed to this court from the judgments of the
   trial court terminating her parental rights with respect to her minor
   children, who had previously been adjudicated uncared for. The respon-
   dent claimed that there was insufficient evidence to establish, by clear
   and convincing evidence, that termination of her parental rights was in
   the children’s best interest and that, in light of her continuing efforts
   to rehabilitate and the relationship she has with them, she would be
   capable of rehabilitating and resuming a responsible position in her
   children’s lives as required by the applicable statute (§ 17a-112) if given
   additional time and appropriate services. Held that there was sufficient
   evidence to support the trial court’s conclusion that it was in the best
   interests of the children to terminate the respondent’s parental rights; the
   respondent did not challenge as clearly erroneous any of the subordinate
   facts on which the court relied for its conclusion, the respondent’s
   argument that she should have been permitted more time to rehabilitate
   was unavailing, as it was inconsistent with the repeated recognition by
   our Supreme Court of the importance of permanency in children’s lives,
   and the respondent’s claim ignored the particular needs of the children,
   who had experienced confusion and anxiety due to the respondent’s
   sporadic visits and their uncertainty about future placements and who
   would benefit from the ability to build relationships and connect with
   permanent homes.
       Argued October 13—officially released December 1, 2020**

                             Procedural History

   Petitions by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor children, brought to the Superior
Court in the judicial district of New Haven, Juvenile
Matters, and tried to the court, Conway, J.; judgments
terminating the respondents’ parental rights, from
which the respondent mother filed an appeal to this
court. Affirmed.
  David Rozwaski, assigned counsel, for the appellant
(respondent mother).
  Kristin Losi, assistant attorney general, with whom,
on the brief, were William Tong, attorney general, and
Benjamin Zivyon and Evan O’Roark, assistant attor-
neys general, for the appellee (petitioner).
                          Opinion

   PRESCOTT, J. The respondent, Shanea L., appeals
from the judgments of the trial court rendered in favor
of the petitioner, the Commissioner of Children and
Families, terminating her parental rights with respect
to her daughters, Ja’La L. and Ja’Myiaha L., on the
ground that the respondent has failed to achieve a suffi-
cient degree of personal rehabilitation pursuant to Gen-
eral Statutes § 17a-112 (j) (3) (B) (i).1 On appeal, the
respondent concedes that the evidence was sufficient
to prove an adjudicatory ground, but claims that the
court improperly concluded that termination was in the
best interests of the children. We affirm the judgments
of the trial court.
   The record reveals the following relevant facts and
procedural history, as set forth by the trial court in its
memorandum of decision or as otherwise undisputed
in the record. The respondent is the mother of four
children, only two of whom are the subject of this pro-
ceeding, namely, Ja’La and Ja’Myiaha. The respondent
has a history with the Department of Children and Fami-
lies (department) that dates back to 2010.2 Only the
respondent’s youngest child, Jordyn L., remained in her
care at the time of these proceedings.3
   In January, 2015, the Probate Court vested guardian-
ship of Ja’La and Ja’Myiaha with their maternal great
grandmother, due to the respondent’s homelessness,
substance abuse, and mental health issues. In April,
2017, the girls’ great grandmother became unable to
care for them because of her own medical conditions.
On May 2, 2017, the petitioner obtained an order of
temporary custody of Ja’La and Ja’Myiaha. Two days
later, the petitioner filed neglect petitions, and, on June
8, 2017, the children were adjudicated uncared for4 and
committed to the care and custody of the petitioner.
   Shortly thereafter, Ja’La and Ja’Myiaha were placed
with Ja’La’s paternal aunt. In October, 2017, while in
her aunt’s care, Ja’La was severely burned by hot water.
She spent two months in a hospital receiving treatment
for second and third degree burns, during which time
the department offered to transport and supervise
weekly hospital visits between the respondent and
Ja’La. The respondent visited Ja’La at the hospital only
once. Ja’Myiaha was removed from the aunt’s care and
placed in her present nonrelative foster home, and Ja’La
joined her sister on her discharge from the hospital.
Ja’La has since been removed from that foster home
because she threatened to kill Ja’Myiaha and attempted
to physically assault her on a number of occasions.5
   On March 8, 2018, a permanency plan of reunification
was approved by the court, and the respondent was
issued court-ordered specific steps. Specifically, the
respondent was ordered, inter alia, to stop using illegal
drugs, seek recommended substance abuse treatment,
take part in individual therapy, and visit with her chil-
dren as often as the department permits. With regard
to visitation, the respondent was inconsistent in her
efforts to see her children. She became more consistent
beginning in August, 2018, when she had two hour
supervised visits every other week with both girls. In
April, 2019, however, the respondent ceased attending
visits entirely. Approximately six months passed before
the respondent saw Ja’La and Ja’Myiaha again in con-
nection with a court-ordered psychological evaluation.6
During those intervening six months, the respondent
also did not phone her children despite being permitted
to do so.
  As to the respondent’s substance abuse and recom-
mended treatment, in April, 2018, the department
referred her to Family Based Recovery, but she denied
drug usage and chose not to submit to urine/hair testing.
In December, 2018, the respondent completed a sub-
stance abuse evaluation at Midwestern Connecticut
Council of Alcoholism (MCCA), at which time she
acknowledged smoking marijuana two times a day, and
her urine screen tested positive for marijuana. Conse-
quently, the respondent was recommended to attend
the MCCA Intensive Outpatient Program. She claimed,
however, that she could not attend the program due to
child care issues. The respondent was then referred
to Multicultural Ambulatory Addict Services (MAAS),
which is a drug treatment program with a child care
component. She started the MAAS program in January,
2019, but stopped attending after a March, 2019 incident
in which Jordyn assaulted another child and was
banned from the program’s daycare.
  With regard to individual therapy, the department
referred the respondent to an in-home program called
K-Assist in June, 2017. She worked with K-Assist for
about one year, did not attend the psychiatric evaluation
that her clinician recommended, and ultimately chose
not to participate in the program. For a period of time,
the respondent was not willing to engage in any other
services offered by the department. In February, 2019,
the respondent attended an intake appointment at Inte-
grated Wellness, but her participation in the program
was short lived.
  On March 8, 2019, the petitioner filed termination of
parental rights petitions with respect to the two children
on the ground that the court had found them uncared
for in a prior proceeding and the respondent has failed
to achieve the degree of personal rehabilitation that
would encourage the belief that within a reasonable
time, considering the age and the needs of the children,
she could assume a responsible position in the lives
of the children. See General Statutes § 17a-112 (j) (3)
(B) (i).
   The trial on the termination of parental rights peti-
tions took place on December 16, 2019.7 The petitioner
presented one witness, social worker Elizabeth Rey-
noso. Reynoso testified, inter alia, that (1) the respon-
dent did not successfully utilize the department’s ser-
vices to address her own needs, (2) Ja’La and Ja’Myiaha
have specialized needs that the respondent is not capa-
ble of meeting, (3) in a conversation the week prior to
trial, the respondent acknowledged that she was not
currently able to meet the needs of her children and
that she had not done what she needed to do to comply
with specific steps,8 and (4) the department has con-
cerns about the respondent’s ability to manage three
children at once, particularly because she already was
experiencing challenges with the only child currently
in her care. The respondent testified on her own behalf,
stating, inter alia, that she had started seeing a therapist
whom she likes three weeks prior to trial.
   On December 20, 2019, the court issued a memoran-
dum of decision granting the petitions to terminate the
parental rights of the respondent.9 Specifically, the
court noted that the respondent ‘‘suffers from major
depressive disorder, post-traumatic stress disorder
[(PTSD)] and a personality disorder. At times her anxi-
ety precludes her from leaving her home and she habitu-
ally consumes marijuana [despite not having a medical
prescription]. [The department] has made reasonable
efforts to address [the respondent’s] debilitating mental
health issues and to foster [the respondent’s] relation-
ship and interaction with the girls. The [department’s]
efforts have had little to no positive impact because
[the respondent] has been noncompliant and/or unen-
gaged in referrals and services, the most glaring being
her failure to engage in mental health and substance
use treatment and her April, 2019 cessation of contact
with Ja’La and Ja’Myiaha. Similarly, the testimony and
exhibits reveal the respondent . . . is unable or unwill-
ing to benefit from reunification efforts.’’ (Footnote
omitted.)
   The court also quoted portions of Ines Schroeder’s
December, 2019 psychological evaluation of the respon-
dent.10 Specifically, Schroeder indicated in her evalua-
tion that ‘‘[the respondent] strives to meet her own
needs first with little consideration for the effect on
others. This was noted when she voiced that she
stopped visits [in April, 2019] because she . . . strug-
gled . . . greatly in having them because they left her
too emotional and upset. While it is important that she
took care of herself, her choice left her daughters feel-
ing abandoned by [the respondent]. She did not share
with them what she was doing, why she was doing it,
or work with a therapist to help her process and manage
these emotions so she can be available to her daughters.
Her choices left her daughters to suffer emotionally.
. . .
  ‘‘While she feels more competent now than in the
past, she recognizes her limits and admitted her need
to stay away from visits because she is too emotionally
overwrought by them. She is pessimistic about achiev-
ing her goals. She desires to be present for her children
but feels emotionally unprepared. She recognizes her
inability to care for the girls now but fears what her
decision will mean regarding her future relationship
with her children. She wishes to have more time to
prepare and be available to the girls.’’
   Schroeder concluded that ‘‘[i]t is highly recom-
mended that visits with [the respondent] stop unless it
is determined that they are going to [be reunified] in
the near future and the visits can be consistent and
nurturing for them. Random inconsistent visits are very
confusing to the girls and the discussion of potentially
returning to her care without a clear understanding
of when that might happen are emotionally damaging.
When they witness their younger sister [Jordyn] engag-
ing with [the respondent] and remaining in her care
when they cannot can also be emotionally damaging.
For them, it can affirm a belief that they are not wanted
or valued as their sister is.’’
   With regard to the individual needs of the children,
the court found that Ja’La has ‘‘profound emotional
and behavioral issues,’’ including PTSD and disruptive
mood dysregulation. She was hospitalized multiple
times in 2018, and again in December, 2019, due to
her unsafe and out of control behaviors. Ja’Myiaha is
diagnosed with PTSD, attention deficit hyperactivity
disorder, and enuresis, and her treatment goals in 2018
through 2019 included ‘‘gaining control over her fits of
anger, physical and verbal aggression towards animals
and people, refusing to listen to adults, nightmares,
lying, screaming and difficulty expressing herself.’’
(Internal quotation marks omitted.) The court further
stated that ‘‘Ja’Myiaha has made considerable progress
over the past year or so but she continues to need
a level of care that is far beyond [the respondent’s]
capabilities. Any contact between [the respondent] and
the girls is detrimental to the girls’ well-being . . . .’’
   Accordingly, the court found that the ground for ter-
mination asserted in the petitions, namely a failure to
rehabilitate, had been proven. The court next consid-
ered the appropriate disposition of the children and
made detailed written findings regarding their best
interests pursuant to the criteria set forth in § 17a-112
(k).11 On the basis of these findings, the court deter-
mined by clear and convincing evidence that termina-
tion of the respondent’s rights was in the best interests
of the children. Accordingly, the court terminated her
parental rights and appointed the petitioner as the chil-
dren’s statutory parent.
   On appeal, the respondent concedes that there were
sufficient grounds for the termination of her parental
rights. She contends, however, that the trial court
improperly determined that it was in the best interests
of the children to terminate her parental rights. Specifi-
cally, the respondent argues that, in light of her continu-
ing efforts to rehabilitate and the relationship she has
with her daughters, the court should have concluded
that she is capable of rehabilitating and becoming a
responsible parent if given additional time and appro-
priate services.
   We begin with general principles of law and our appli-
cable standard of review. ‘‘Proceedings to terminate
parental rights are governed by § 17a-112. . . . Under
[that provision], a hearing on a petition to terminate
parental rights consists of two phases: the adjudicatory
phase and the dispositional phase. During the adjudica-
tory phase, the trial court must determine whether one
or more of the . . . grounds for termination of parental
rights set forth in § 17a-112 [(j) (3)] exists by clear
and convincing evidence.’’ (Internal quotation marks
omitted.) In re Egypt E., 327 Conn. 506, 526, 175 A.3d
21, cert. denied sub nom. Morsy E. v. Commissioner
of Children & Families,        U.S.    , 139 S. Ct. 88, 202
L. Ed. 2d 27 (2018). ‘‘If the trial court determines that
a statutory ground for termination exists, then it pro-
ceeds to the dispositional phase. During the disposi-
tional phase, the trial court must determine whether
termination is in the best interests of the child. . . .
The best interest determination also must be supported
by clear and convincing evidence.’’ (Citations omitted;
footnote omitted; internal quotation marks omitted.) In
re Davonta V., 285 Conn. 483, 487–88, 940 A.2d 733
(2008).
   At oral argument before this court, counsel for the
respondent acknowledged that the respondent’s claim
on appeal is, in essence, that there was insufficient
evidence to establish, by clear and convincing evidence,
that termination was in the best interests of the children.
The petitioner also invites us to employ the evidentiary
sufficiency standard of review in this case. Accordingly,
we will apply that standard.12 When ‘‘the appropriate
standard of review is one of evidentiary sufficiency
. . . [the question is] whether the trial court could have
reasonably concluded, upon the facts established and
the reasonable inferences drawn therefrom, that the
cumulative effect of the evidence was sufficient to jus-
tify its [ultimate conclusion]. . . . When applying this
standard, we construe the evidence in a manner most
favorable to sustaining the judgment of the trial court.
. . . [W]e review the trial court’s subordinate factual
findings for clear error, but we review the court’s ulti-
mate conclusion . . . on the basis of whether the
cumulative effect of the evidence was sufficient to jus-
tify the ultimate conclusion.’’ (Citation omitted; internal
quotation marks omitted.) In re James O., 160 Conn.
App. 506, 522, 127 A.3d 375 (2015), aff’d, 322 Conn. 636,
142 A.3d 1147 (2016).
  Here, there is abundant evidence in the record to
support the court’s conclusion that it was in the best
interests of the children to terminate the respondent’s
parental rights. The respondent does not challenge as
clearly erroneous any of the subordinate facts on which
the court relied in concluding that termination was in
the best interests of the children. Moreover, the respon-
dent’s argument that she should have been permitted
more time to rehabilitate before her parental rights were
terminated is inconsistent with our Supreme Court’s
repeated recognition of ‘‘the importance of permanency
in children’s lives.’’ In re Davonta V., supra, 285 Conn.
494–95 (‘‘Virtually all experts, from many different pro-
fessional disciplines, agree that children need and bene-
fit from continuous stable home environments. . . .
[S]table and continuous care givers are important to
normal child development. Children need secure and
uninterrupted emotional relationships with the adults
who are responsible for their care.’’ (Citation omitted;
internal quotation marks omitted.)).
   Likewise, the respondent’s claim ignores the particu-
lar needs of Ja’La and Ja’Myiaha as expressed in
Schroeder’s recommendation following the December,
2019 psychological evaluation. Specifically, Schroeder
stated that ‘‘[i]t is recommended that no further time
be afforded to [the respondent] to reunify with Ja’La
and Ja’Myiaha as the girls would benefit from some
stability about their future and permanency. . . . [The
visits the children have had with the respondent] are
sporadic and also become a source of unrest and
unease. . . . They are confused about their permanent
placement because of these random visits. . . . The
children continue to wonder whether they are going
back with [the respondent] or not. This is a source of
unrest and anxiety for them. . . . Discussions in the
visits about the future and returning to [the respon-
dent’s] care leave them feeling confused and stressed.
This disrupts their ability to connect and bond with the
people who are caring for them full time. It can also
disturb their sense of loyalty and worry their biological
mother may be upset they are making these bonds. The
severance of the relationship [with the respondent] will
permit them to process the loss but build the relation-
ships that will be connected to their permanent homes.’’
Because there was sufficient evidence in the record to
support the court’s conclusion that it was in the best
interests of the children to terminate the respondent’s
parental rights, the respondent’s claim fails.
   The judgments are affirmed.
   In this opinion the other judges concurred.
  * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
  ** December 1, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
  1
    The court also terminated the parental rights of Ja’La’s father, Raymond
B., and Ja’Myiaha’s putative fathers, Kenneth V. and John Doe, in the same
proceeding on the ground of abandonment. None of these individuals
appealed from the judgments, and, therefore, we refer to Shanea L. as the
respondent in this opinion.
   2
     In 2010, the respondent was arrested after hitting her oldest child, Jaden
L., in the head and causing him to fall down the stairs. The allegations of
abuse were substantiated and guardianship was later transferred to Jaden’s
maternal uncle and his girlfriend.
   3
     The department has expressed concern with the respondent’s ability to
parent Jordyn. According to the respondent, Jordyn was briefly removed
from her care. Subsequently, Jordyn was adjudicated neglected and
remained in the respondent’s care under a court-ordered period of protec-
tive supervision.
   4
     We note, as did the trial court in its memorandum of decision, that
although many of the exhibits from the trial on the termination of the
respondent’s parental rights reflect that the girls were adjudicated neglected,
the original allegation of neglect was amended to allege that the girls were
uncared for.
   5
     On December 10, 2019, Ja’La was removed and placed in a new foster
home, in which she is the only child.
   6
     As part of the evaluation, Ines Schroeder, a psychologist, supervised an
interaction between the respondent, Ja’La, Ja’Myiaha, and the respondent’s
youngest child, Jordyn, on November 7, 2019. A written report regarding
the evaluation is dated December 7, 2019.
   7
     On March 5, 2019, the respondent filed a motion to revoke commitment
of Ja’La and Ja’Mayiaha, pursuant to Practice Book § 35a-14a, alleging that
the reason for commitment no longer exists and it is in the children’s best
interests to return to her care. A hearing on that motion was consolidated
with the termination of parental rights trial. Ultimately, the court denied
the respondent’s motion to revoke commitment, finding that she failed to
sustain her burden of proof because grounds for commitment continued
to exist.
   8
     The respondent agreed that this conversation took place and confirmed
that she told Reynoso that (1) she has not done what was asked of her, and
(2) she was tired of fighting for the children and hoped that they would get
the help that they needed.
   9
     Both the attorney for the minor children and their guardian ad litem
supported the termination of the respondent’s parental rights. Additionally,
on appeal, the guardian ad litem for the minor children adopted the petition-
er’s brief and supports the affirmance of the trial court’s decision.
   10
      Court-ordered psychological evaluations of the respondent, Ja’La, and
Ja’Myiaha were conducted by Schroeder in July, 2018 and December, 2019.
   11
      General Statutes § 17a-112 (k) provides: ‘‘Except in the case where
termination of parental rights is based on consent, in determining whether
to terminate parental rights under this section, the court shall consider and
shall make written findings regarding: (1) The timeliness, nature and extent
of services offered, provided and made available to the parent and the child
by an agency to facilitate the reunion of the child with the parent; (2)
whether the Department of Children and Families has made reasonable
efforts to reunite the family pursuant to the federal Adoption and Safe
Families Act of 1997, as amended from time to time; (3) the terms of any
applicable court order entered into and agreed upon by any individual or
agency and the parent, and the extent to which all parties have fulfilled
their obligations under such order; (4) the feelings and emotional ties of
the child with respect to the child’s parents, any guardian of such child’s
person and any person who has exercised physical care, custody or control
of the child for at least one year and with whom the child has developed
significant emotional ties; (5) the age of the child; (6) the efforts the parent
has made to adjust such parent’s circumstances, conduct, or conditions to
make it in the best interest of the child to return such child home in the
foreseeable future, including, but not limited to, (A) the extent to which
the parent has maintained contact with the child as part of an effort to
reunite the child with the parent, provided the court may give weight to
incidental visitations, communications or contributions, and (B) the mainte-
nance of regular contact or communication with the guardian or other
custodian of the child; and (7) the extent to which a parent has been
prevented from maintaining a meaningful relationship with the child by
the unreasonable act or conduct of the other parent of the child, or the
unreasonable act of any other person or by the economic circumstances of
the parent.’’
   12
      We leave open the question as to whether this is the appropriate standard
of review that must be applied when reviewing a court’s determination that
termination is in the best interest of a child. See In re Avia M., 188 Conn.
App. 736, 739, 205 A.3d 764 (2019) (‘‘the standard of review for the court’s
determination of the best interest of the child is clearly erroneous’’). Addi-
tionally, we note that we have previously declined to extend the evidentiary
sufficiency standard of review to the court’s consideration of the best interest
of a child where the evidence supported our decision under either standard.
See In re Jacob W., 178 Conn. App. 195, 205 n.10, 172 A.3d 1274 (2017)
(citing In re Elijah G.-R., 167 Conn. App. 1, 29–30 n.11, 142 A.3d 482 (2016)),
aff’d, 330 Conn. 744, 200 A.3d 1091 (2019); In re Nioshka A.N., 161 Conn.
App. 627, 637 n.9, 128 A.3d 619, cert. denied, 320 Conn. 912, 128 A.3d 955
(2015). This case constitutes another instance in which the evidence supports
our decision under either standard.